Argued October 8, 1930.
Judgment was entered by default for want of an affidavit of defense. After the term, a petition was presented to the court asking that judgment be opened as to him, alleging that he was not a member of the firm sued and offering as an excuse for his failure to enter an affidavit of defense that he had told his co-defendant about the matter and that he had informed him that the error of his inclusion in the suit had been corrected.
There was no answer to the petition and the court opened the judgment. It is very evident that if the unanswered allegations of the petition are correct, and if the judgment were not opened, the petitioner would *Page 86 
be required to pay a debt for which he is not liable. The court in its discretion, if in its opinion justice required it, could open the judgment. The only objection offered by the plaintiff is that the court did not have power to do so after the term. The power of the court to open a judgment entered by default after the term is undoubted. New Amsterdam B.  L. Assoc. v. Moyerman, 95 Pa. Super. 47, and cases there cited.
The judgment is affirmed.